Broyles, 0. J.
1. There being evidence that the defendant admitted that the whisky found in a certain building was his whisky, the failure of the court “to charge the law with reference to joint possession of the building” was not error.
2. Under repeated rulings of the Supreme Court and of this court, the failure of the judge to charge the law of confessions is not error, in the absence of a timely and appropriate written request.
3. The remaining special ground of the motion for a new trial shows no cause for a reversal of the judgment.
4. The evidence amply supported the verdict.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.